Blandford, Justice.
These two cases stand upon the same footing, the facts in each being the same.
It is contended on the part of the plaintiffs in error that inasmuch as the right of way of the railroad company had been condemned as the property of McLendon, and all damages to the property had been paid for, the company was not liable to these two defendants in *447error for damages to their crops by reason of cattle having gotten in by the tearing down of the fences which enclosed the crops, inasmuch as the defendants in error were the tenants of McLendon, and they should look to him alone for any damages they may have suffered. But it appears from the evidence in the record that the crops of these two. defendants in error were protected by stock-gaps which had been made by the plaintiffs in error previous to the condemnation of this property, and that after the condemnation of the property the stock-gaps were filled up by the company, in consequence of which cattle went through and destroyed the crops of defendants in error.
We think, under these circumstances, the company was liable for damages which the plaintiffs in error sustained by reason of its act in filling up the stock-gaps. And while the true measure of damages may not. have been correctly laid down by the court, yet the verdict of the jury does not exceed the true amount of the damages which should have been found by the jury had the correct rule been laid down by the court.
And the judgment is affirmed in both cases.